DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/11/2022 is acknowledged.  
Claims 33-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2022.  It is noted that the election of species was not made.  The Applicant is encouraged to make the election of species presented in the Office Action mailed 11/4/2022 in the next response. While the species are currently only in the non-elected claims, if such limitations were added to the currently pending claims, the Office would require the election of one of the species.

Claim Rejections - 35 USC § 112(b)
Claims 5, 9, 14-17, 21-22, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it is unclear, as claimed, if the fiber optic bundle is in addition to the first and second fiber optics of claim 1 or if one or the other or both of the fiber optics of claim 1 are intended to be a fiber optic bundle.
Regarding claim 9, it is unclear if the optical adjustment component of this claim is the same or in addition to the optical adjustment component of claim 8.
Regarding claim 14, it is unclear if the distal end of claim 14 is the same or different than the distal end of claim 1.  Claims 15-17 are also rejected by virtue of their dependence on claim 14.
Regarding claim 15, it is unclear if the distal end of claim 15 is the same or different than the distal end of claims 1 or 14.  Claim 16 is also rejected by virtue of its dependence on claim 15.
Regarding claim 16, it is unclear if the distal end of claim 16 is the same or different than the distal end of claims 1, 14, or 15.
Claim 21 recites the limitation "the light source" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  In addition, it raises a question of whether or not this is meant to include structure with additional lasers and fiber optic components or just additional lasers used with the first and second fiber optics.  Clarification is requested.  Claim 22 is also rejected by virtue of its dependence on claim 21.
Claim 24 recites the limitation "the light source" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 25 is also rejected by virtue of its dependence on claim 24.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 9, 14-16, 21-22, 24-25, and 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hargis et al. (US 20160334618 A1).
Regarding claim 1, Hargis teaches an optical system 5100 with a flow cell 5132 (Fig. 12, par. 175) A system comprising: a flow cell comprising a flow path for propagating a flow stream; laser light sources 5112A-5112D coupled to optical fibers 5110A-5110D (Fig. 12, par. 164) and a light propagation component comprising: a first fiber optic operably coupled to a first laser and configured to receive light from the first laser at a proximal end and to convey the laser light from a distal end to a first position on the flow stream; and a second fiber optic operably coupled to a second laser and configured to receive light from the second laser at a proximal end and to convey the laser light from a distal end to a second position on the flow stream; and photodetectors (par. 176) and a light detection component comprising a photodetector for detecting light from the first position on the flow stream and the second position on the flow stream.
	Regarding claim 6, Hargis teaches optical fibers 5144A-5114D, which can be part of the optical fibers 5110A-5110D (par. 170), at different positions along the flow stream (Fig. 12, par. 166).
	Regarding claim 8, Hargis teaches a first lens for receiving a laser beam that is a Powell lens. (Par. 29)
	Regarding claim 9, Hargis teaches optical elements 5118A-5118D can be Powell lenses (Fig. 12, par. 171)
	Regarding claim 14, Hargis teaches the use of Powell lenses as optical elements 5118A-5118D that function to create flat-top profiles (Fig. 12, par. 171).
Regarding claims 15-16, Hargis teaches the use of Powell lenses as optical elements 5118A-5118D that function to create flat-top profiles (Fig. 12, par. 171).
	Regarding claim 21, Hargis teaches laser light sources 5112A-5112D (Fig. 12, par. 164).
	Regarding claim 22, Hargis teaches optical fibers 5144A-5114D, which can be part of the optical fibers 5110A-5110D (par. 170), at different positions along the flow stream (Fig. 12, par. 166).
	Regarding claims 24-25, Hargis teaches a photodetector array that detects the beam through the target (par. 211).
	Regarding claims 30 and 31, Hargis teaches where the concentration of the analyte in a fluid sample can be measured as it passes through the flow cell (Fig. 12, par 175-176). Such as system would be capable of being used in a flow cytometer. (See MPEP 2114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hargis in view of Green CW (continuous wave) diode-pumped (DPSS) laser for spectroscopy - 527 nm. "Laser-Export Co..". Accessed January 2, 2013. http://laser-export.com/prod/413.html.
	Regarding claim 2, while Hargis teaches the optical system above regarding claim 1 and a diode-pumped solid state lasers (see par. 164) which are normally continuous wave lasers, it does not appear that Hargis explicitly discloses continuous wave lasers.
However, Laser-Export Co. teaches Model DTL-413.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the laser of Laser-Export Co. with the system of Hargis in order to provide high stability of output power (p.1 Features).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hargis in view of Morrell et al. (US 20100220315 A1).
	Regarding claim 5, while Hargis teaches the optical system above regarding claim 1, it does not appear that Hargis explicitly discloses wherein the light propagation component comprises a fiber optic bundle.
	However, Morrell teaches a bundle of fiber optics (par. 77)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the bundle of fiber optics of Morrell with the system of Hargis because it “can be used to provide an elliptical or linear-biased excitation beam intensity cross-section at the sample, even with a circular Gaussian beam intensity profile from the laser coupled into the input end of the fiber bundle” (par. 77).
	
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hargis in view of Manassen et al. (US 20200333612 A1).
	Regarding claim 17, while Hargis teaches the optical system above regarding claim 14 and beams of light 5120A-5120D having a suitable shape and/or size (Fig. 12, par. 171), it does not appear that Hargis explicitly discloses wherein the distal end of each fiber optic comprises a polygonal cross-section.
	However, Manassen teaches rectangle or hexagon shaped fiber core (par. 60).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the fiber core shape off Manassen with the system of Hargis in order to provide a desired etendue (par. 60).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./Examiner, Art Unit 1796    

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796